t c summary opinion united_states tax_court james allen gregoline petitioner v commissioner of internal revenue respondent docket no 12751-08s filed date james allen gregoline pro_se bryan e sladek and robert d heitmeyer for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax of dollar_figure under sec_6651 for late filing of the federal_income_tax return the issues for decision are whether for petitioner is entitled to deduct dollar_figure in unreimbursed employee business_expenses may exclude his wages of dollar_figure from gross_income and is liable for the dollar_figure addition_to_tax for late filing of his federal_income_tax return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when he filed his petition in petitioner maintained his job as a journeyman engineer - picture editorial production dept union - iatse for twentieth century fox film in california earning dollar_figure he had held the job for many years before and continued in the employment through the close of the record petitioner received only two other items of income in dollar_figure of miscellaneous income from global entertainment partners and dollar_figure of interest from 20th century fox federal credit_union twentieth century fox withheld dollar_figure of federal_income_tax from petitioner’s wages by the end of petitioner was divorced but his ex-wife was still living with him marga m a bakker who had been preparing petitioner’s income_tax returns since is a self-employed tax_return_preparer on petitioner’s behalf for she timely filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return securing for petitioner a month extension of time to file his federal_income_tax return ms bakker also prepared petitioner’s federal_income_tax return she dated her combined cover letter and invoice to petitioner as date billing him a total fee of dollar_figure and electronically filed the return on date petitioner’s federal_income_tax return accurately reported the three income items noted above totaling dollar_figure of gross_income the return also reflected dollar_figure in net itemized_deductions consisting of dollar_figure in state and local_taxes dollar_figure in unreimbursed employee business_expenses and a reduction of dollar_figure in the unreimbursed employee business_expenses to incorporate the sec_67 floor on miscellaneous_itemized_deductions of percent of adjusted_gross_income petitioner’s regular and alternative minimum taxes totaled dollar_figure after application of petitioner’s withholding of dollar_figure and a self-computed estimated_tax penalty of dollar_figure the return reported a balance due of dollar_figure on date the irs received payment in full of dollar_figure from petitioner for the balance due plus associated penalties and interest an abbreviated irs schedule of payments indicates that petitioner had also made prior payments toward balances due from and the irs selected petitioner’s federal_income_tax return for examination on a form 4549-ez income_tax examination changes dated date revenue_agent j ewert proposed disallowing all of petitioner’s dollar_figure in unreimbursed employee business_expenses agent ewert did not provide a reason on the form for the disallowance because of mathematical adjustments to the alternative_minimum_tax the net impact of the adjustment was a proposed federal_income_tax deficiency for of dollar_figure agent ewert further ascertained that the extended due_date for filing the return was date and because petitioner filed his return on date the filing wa sec_1 day late consequently agent ewert proposed a dollar_figure addition_to_tax under sec_6651 for petitioner’s late filing of his federal_income_tax return in a notice_of_deficiency respondent determined a deficiency of dollar_figure and an addition_to_tax for late filing of dollar_figure the notice_of_deficiency included a copy of the form 4549-ez that agent ewert had prepared petitioner timely petitioned this court he wrote that the addition_to_tax is incorrect because i did file my return with the help of a c p a moreover with respect to the unreimbursed employee business_expenses petitioner wrote in i worked as a union employee and a weekly-hire for twentieth century fox filmed entertainment during that year i worked on twenty-one movies in multiple cities in the united_states hungary and australia on each movie i worked a variety of jobs from on-set during filming to off-set in the cutting rooms and also in the labs because of the competetive sic nature of my business and it’s sic ever changing technologies i frequently attend trade shows go to schools_for certified training own and upgrade my own equipment and frequently attend business meals i also travel extensively and have a home_office i am a member of the motion picture editors guild - local and if it pleases the court i can provide to them a copy of my itemized_deductions accordingly this case appeared to be a straightforward substantiation matter however petitioner subsequently adopted a new posture that his earnings are excludable from gross_income the contents of a letter dated date from twentieth century fox to the irs may have motivated petitioner’s change in tack in response to an inquiry from the irs twentieth century fox informed the irs that it is the policy of twentieth century fox to reimburse all ordinary necessary and reasonable expenses associated with employment which includes and may not be limited to travel meals lodging and mileage for actors directors and writers certain expenses may be negotiated per contract and reimbursement made accordingly the earnings reported to james gregoline on the w-2 form consists of payments for work or services performed for that period building on his income exclusion theory petitioner sent to the irs among numerous other documents form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc form 1040x amended u s individual_income_tax_return form_843 claim_for_refund and request for abatement and form ssa-7008 request for correction of earnings record through these forms petitioner asserted respectively that his compensation from twentieth century fox for was zero he had zero income and zero itemized_deductions for and is therefore entitled to a refund of all the federal_income_tax that he paid and which twentieth century fox withheld for he is also entitled to a refund of all the social_security and medicare taxes that he paid for and his correct earnings for social_security purposes for each year and were zero the irs accepted none of these documents and after several back and forth discussions and correspondence issued a letter dated date alerting petitioner in bold print that sec_6702 imposes a dollar_figure penalty for the filing of a frivolous tax_return or purported return we are proposing a dollar_figure penalty per return based on your filing a frivolous tax_return s or purported tax returns s the letter gave petitioner days to file a corrected return for petitioner noted that he had received similar warnings from the irs for each year through the letter for stated that the irs would not respond to any future correspondence from petitioner that asserted a frivolous position petitioner considered the letter harassment and believed that by not complying with his refund requests the irs was violating my constitutional rights unbowed petitioner submitted a new form 1040x for reporting adjusted_gross_income of dollar_figure and a standard_deduction of dollar_figure and requesting a refund of dollar_figure consisting of the payments he made for of dollar_figure in federal_income_tax and dollar_figure in social_security and medicare taxes the irs did not accept or respond to this form nonetheless respondent did not assert a penalty under sec_6702 or any other section for petitioner’s frivolous arguments voluminous submissions and delay tactics with respect to petitioner filed a motion with the court to dismiss his case for lack of jurisdiction because he contends in main part that under the constitution his earnings do not constitute taxable_income the court denied petitioner’s motion discussion i burden_of_proof with respect to factual matters in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner has neither produced credible_evidence nor established his compliance with the other requirements of sec_7491 petitioner therefore bears the burden_of_proof regarding factual matters ii petitioner’s unreimbursed employee business_expenses deductions are a matter of legislative grace and taxpayers have the burden to satisfy the statutory requirements for claiming the deductions rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also 90_tc_74 sec_1_6001-1 e income_tax regs taxpayers may deduct ordinary and necessary expenses that they pay in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 for these types of expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 we now apply the law to the present facts and circumstances petitioner initially pleaded that his unreimbursed employee business_expenses were bona_fide and substantiated however petitioner abandoned that theory instead alleging that ms bakker concocted the deductions and therefore he did not pay her fee and he never signed or authorized the electronic submission of his federal_income_tax return petitioner wrote in his pretrial memorandum that i had no itemized_deductions to take and no source_of_income to take them from and in summary the deductions did not exist we do not need to and we explicitly do not make a finding as to the reasons for petitioner’s change in legal arguments as respondent correctly noted petitioner has simply not substantiated any of the dollar_figure in unreimbursed employee business_expenses that he deducted on his federal_income_tax return further petitioner has explicitly conceded that his itemized_deductions for did not exist for the foregoing reasons we sustain respondent’s disallowance of all of petitioner’s dollar_figure in unreimbursed employee business_expenses for iii whether petitioner’s compensation is includable in gross_income taxes are what we pay for civilized society as justice oliver wendell holmes of the supreme court of the united_states famously observed 275_us_87 petitioner argues the opposite namely that his payment of taxes interferes with his inalienable rights of life liberty and the pursuit happiness protected by the constitution sic we abide by justice holmes’ view and note that ‘the greatness of our nation is in no small part due to the willingness of our citizens to honestly and fairly participate in our tax collection system which depends upon self-assessment ’ 752_f2d_1301 8th cir quoting 68_tc_895 gross_income includes all income from whatever source derived including compensation_for services sec_61 petitioner offers unoriginal tired and meritless tax-protester type arguments that this and other courts have universally rejected see 848_f2d_1007 9th cir affg tcmemo_1987_225 bigley v commissioner tcmemo_2010_29 we will not dignify petitioner’s arguments with somber reasoning and copious citations of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir consequently we sustain respondent’s determination by holding that petitioner’s compensation from twentieth century fox is includable in gross_income iv addition_to_tax under sec_6651 for petitioner’s purported late filing of his federal_income_tax return with respect to penalties and additions to tax the commissioner bears the burden of production sec_7491 rule a 116_tc_438 to satisfy this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax higbee v commissioner supra pincite in the notice_of_deficiency respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for late filing of his return because petitioner filed his return on date day after the extended due_date of date petitioner contends that the irs’ 1if this case were appealable the appeal would lie in the court_of_appeals for the ninth circuit determination of the addition_to_tax for delinquent filing is incorrect we begin our analysis by noting that timely submission of form_4868 provides individual taxpayers with an automatic month extension of time to file the return after the date prescribed for filing the return sec_1_6081-4t a temporary income_tax regs fed reg date therefore in the ordinary course of events the extended due_date for filing a individual federal_income_tax return was date however date fell on a sunday sec_7503 provides that when the due_date of a prescribed act under the code falls on a saturday sunday or legal_holiday performance of the act is considered timely if it is performed on the next business_day applying sec_7503 petitioner had until the end of the next business_day monday date to timely file his federal_income_tax return respondent has conceded that petitioner filed his return on date therefore we hold that petitioner timely filed his federal_income_tax return and that respondent’s determination that petitioner is liable for the addition_to_tax for late filing under sec_6651 is erroneous v penalty for frivolous submissions petitioner claimed deductions to which he was not entitled and later switched to tax-protester type arguments that his wages were not includable in income in addition to the penalties or additions to tax that the commissioner may determine the court may on its own separately impose an additional penalty not in excess of dollar_figure when it appears that a taxpayer has instituted or maintained proceedings primarily for delay or that the taxpayer’s position in a proceeding is frivolous or groundless sec_6673 a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because the taxpayer should have known that the claim was frivolous the court has discretion in deciding whether to impose the penalty see 115_tc_43 affd 299_f3d_221 3d cir petitioner is a shrewd person works for a prestigious film company and earns a good livelihood he had no need for his vacuous theories nasty comportment and voluminous submissions petitioner delayed payment of his own tax and he irresponsibly wasted many judicial and administrative resources that could have been better devoted to resolving bona_fide claims of other taxpayers we could not however find a prior warning by any court to this particular petitioner therefore though it is a close call we decline to impose a penalty under sec_6673 however as sternly as words can express we rebuke petitioner and warn him that should he advance these or similar arguments in the future or if he institutes or maintains a proceeding primarily for delay he may be subject_to a penalty under sec_6673 see 4_f3d_709 9th cir affirming the tax court’s sec_6673 sanction where the commissioner had forewarned the taxpayer against litigating frivolous or groundless positions affg tcmemo_1991_212 vi conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that those arguments are without merit irrelevant or moot to reflect our disposition of the issues decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the addition_to_tax under sec_6651
